DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “introduction means of a hot fluid or air into said at least one cooking chamber for heating and cooking products” in claim 24.
 	(2) “pivot or angular displacement means of said at least one basket assembly” in claims 1 and 24. 
 	(3) “operating means designed to drag or allow the rotational or angular dragging of said at least one basket assembly” in claims 1 and 24. 
 	(4) “locking means of said at least one containing body” in claims 7-8 and 25.
 	(5) “an electronic control unit for controlling and/or operating the components of the oven” in claims 1 and 24.
 	(6) “sensor means designed to communicate with said control unit for the detection of at least one pivot or angular displacement position of said at least one containing body” (claim 1 at line 28 and claim 24 at line 25).
 	(7) “bridge connection means of the side walls” (claim 16 at line 2).
means of tools for movement or transport of the basket assembly or of the containing body” (Claim 21 at lines 13-14 and Claim 22 at line 7 and claim 25 at line 37-38).
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “introduction means of a hot fluid or air” (Claim 24 at line 4) is interpreted as “a motor and fan for introducing a hot fluid or air” (paragraph 0027 of instant publication application).
(2) “pivot or angular displacement means” (Claim 1 at line 9 and claim 24 at line 7) is interpreted as “pins or small shafts or brackets or hooks” (paragraph 0032 of instant publication application).
(3) “operating means” (Claim 1 at line 11 and Claim 24 at line 9) is interpreted as “an electric motor” (paragraph 0031 of instant publication application).
(4) “locking means” (Claims 7-8 at lines 1-2 and claim 25 at line 34) is interpreted as “locking means comprises two pins and two locking holes” (paragraph 0072 and fig.3-4).
 	(5) “an electronic control unit” (Claim 1 at line 27 and Claim 24 at line 23) is interpreted as “general purpose computer” (paragraph 0078, i.e., cooking programs implies the electronic control is a computer). Applicant does not require to say "processor or computer" to define the structure. Clearly, a unit which having cooking 
 	(6) “sensor means” (claim 13 at line 1-2 and Claim 24 at line 23) is interpreted as “a cam component can be provided and a microswitch integral with means for pivoting or angular displacement”.
 	(7) “bridge connection means of the side walls” (claim 16) and “second bridge connection means” (claim 17) is interpreted as “one or more rod elements” (paragraph 0063 of instant publication application).
 	 (8) “means of tools” (Claim 21 at lines 13-14, Claim 22 at line 7 and claim 25 at line 37) is interpreted as “two or more transport tools each tool can include a grip portion 22a and an engagement head 22b, the engagement head can comprise a plate or disc component delimiting the thrust sections 22c for the gripping pins” (paragraph 096-0097 of instant publication application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Rijswijck (US 4,865,864), Johncock et al. (US 2011/0142998) and Gardner (US D650, 228).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, an electronic control unit for controlling and/or operating the
components of the oven, and comprising sensor means designed to communicate with
said control unit for the detection of at least one pivot or angular displacement position of said at least one containing body.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 24, comprising an electronic control unit for controlling and/or operating the components of the oven, and comprising sensor means designed to communicate with said control unit for the detection of at least one pivot or angular displacement position of said at least one containing body.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 25, wherein said oven comprises locking means of said at least one containing body with respect to said closing/opening component in said first position, and wherein said basket assembly is provided with pins for actuating the locking means engageable by means of tools for movement or transport of the basket assembly or of the containing body.
 	The closest prior art was Rijswijck. The prior art show that an air oven having a chamber, an electric motor connected to a shaft to rotating a basket, an electronic 

Remark
 	(1) Applicant’s remark is reviewed. Examiner agreed the amendment to claims overcome the drawing objections, 112 rejections and 103 rejections. Thus, drawing objections and rejections have been withdrawn. 

	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761